IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Caine Pelzer,                                  :
                                               : No. 2050 C.D. 2015
                             Appellant         : Submitted: April 22, 2016
                                               :
                      v.                       :
                                               :
Property Officer Pry, C01,                     :
Property Officer Jenkins, C01,                 :
John Doe 1, John Doe 2,                        :
John Doe 3 Security Officer,                   :
John Doe 4 Security SGT                        :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                          FILED: August 12, 2016

              Caine Pelzer appeals, pro se, from the September 28, 2015, order of the
Court of Common Pleas of Clearfield County (trial court),1 which dismissed Pelzer’s
motion for summary judgment and granted the motion for summary judgment filed
by Property Officer Pry C01, Property Officer Jenkins C01, John Doe 1, John Doe 2,
John Doe 3 Security Officer, and John Doe 4 Security Sergeant (collectively,
Defendants). We affirm.




       1
           Pelzer is presently serving an aggregate sentence of 22 to 44 years’ imprisonment, which
the trial court imposed on April 15, 2002. (Trial Ct. Op. at 1 n.1.)
               On July 5, 2011, Pelzer filed an action in replevin2 and a writ of seizure
(Complaint) against Defendants, all of whom are employees of the State Correctional
Institution (SCI) at Houtzdale, in their individual and official capacities. In his
Complaint,3 Pelzer alleged the following:

               10. Plaintiff, Caine Pelzer had his property pack[ed] by
               SCI-Somerset on November 14, 2010 to be transferred to
               SCI-Houtzdale[,] which property consisted of nine (9)
               [b]oxes of property.      Each box specifically had an
               individual inventory sheet documenting what was stored in
               each box[.] Each inventory sheet was signed by [Pelzer]
               and two (2) corrections officers at SCI-Somerset
               documenting its contents and the fact of it being in
               working/operable condition before being shipped to SCI-
               Houtzdale.
               11. [Officers] Pry and Jenkins received [Pelzer’s] property
               from the security department at SCI[-]Houtzdale on
               November 25, 2010[,] which consisted of 4 boxes of
               property, (specifically) one (1) footlocker and three (3)
               brown boxes of [Pelzer’s] property (one damaged television
               which seemed like the bottom was hammered out) and 8
               inventory slips missing.
               12. [Officers] Pry and Jenkins inventoried [Pelzer’s] 4
               boxes of property and documented that the television was
               damaged and all but 1 inventory slip was present which did

       2
         “Replevin is a possessory action in which the issues are [the] plaintiff’s title and right of
possession.” Valley Gypsum Company v. Pennsylvania State Police, 581 A.2d 707, 710 (Pa.
Cmwlth. 1990). “In order to maintain [an action in] replevin, the plaintiff must have a general or
special property right in the thing taken or detained.” International Electronics Company v. N.S.T.
Metal Products Company, 88 A.2d 40, 42 (Pa. 1952).

       3
         After this court issued its decision in Pelzer’s first appeal, Pelzer’s July 5, 2011, Complaint
was lost. (Trial Ct. Order, 10/24/13, at 1.) Thus, Pelzer re-filed his Complaint in the trial court on
May 30, 2013. (Id. at 2.) All references to Pelzer’s Complaint herein are to the May 30, 2013,
Complaint.

                                                   2
              not record all of [Pelzer’s] property. This was conducted on
              November 25, 2010.

              13. On November 25, 2010, [Pelzer] filed grievance
              # 345383 documenting [Pelzer’s] lost lawsuits and caseload
              to case # 12727-2009 Luzerne Courthouse and [S]uperior
              Court # 1385 MDA 2010[] [a]s well as ([n]ine) law books
              . . . .[4]
              14. On November 25, 2010, [Officers] Pry and Jenkins
              confiscated [Pelzer’s] property and took it somewhere off
              the housing unit (allegedly to security) and wrote a
              misconduct on [Pelzer] because he refuse[d] to throw away
              any property due to the fact [that] 5 boxes were missing.
              15. On December 9th, 2010[,] John Doe 1, 2, 3, [and] 4 did
              another inventory on [Pelzer’s] property with the same 4
              boxes as the November 25, 2010 inventory. No previous
              inventory slips were found, but this time [Pelzer] was told
              to take (2) boxes of property in his cell and that (2) boxes
              would be stored in property rooms located in this housing
              unit.
              16. After it was discovered the other boxes would not be
              located, grievance No[.] 346908 was filed and a [t]elevision
              of lesser value was placed somewhere in [Pelzer’s] storage
              area. All law books and legal documents have been kept
              from [Pelzer] as well as all inventory sheets documenting
              said lost property.
              17. Defendants involved acknowledge the fact that [Pelzer]
              was received at [SCI-H]outzdale with 9 boxes of property
              but has failed to protect [Pelzer’s] property knowing the
              record is clear showing such deprivation of property
              without due process of law.


       4
          Pelzer withdrew Grievance No. 345383 on December 9, 2010. (See Defs.’ Summ. Judg.
Mot., Ex. H.) According to Pelzer, “due to the fact of the [television] being handled in accordance
with [Department policy,] said Grievance No[.] 345383 was withdrawn as being partially resolved.”
(Id., Ex. I.)

                                                3
(Compl. ¶¶ 10-17.) Pelzer also alleged that Defendants negligently lost or destroyed
Pelzer’s property while acting in the course of their official duties as Department of
Corrections (Department) employees. (Id. ¶ 19.) Pelzer further alleged that he does
not know the whereabouts of his missing boxes. (Id. ¶ 21.)


               On July 7, 2011, the trial court sua sponte dismissed Pelzer’s Complaint
as frivolous for failure to state a claim under Pa. R.C.P. No. 240(j)(1). Pelzer
appealed to this court, which concluded that the trial court erred in dismissing
Pelzer’s Complaint because the Complaint stated prima facie claims for replevin and
negligence. Pelzer v. Pry, (Pa. Cmwlth., No. 50 C.D. 2012, filed May 15, 2013), slip
op. at 7, 11. Therefore, we vacated the trial court’s order and remanded for further
proceedings.


               Following remand, both Pelzer and Defendants moved for summary
judgment. On September 28, 2015, the trial court dismissed Pelzer’s motion and
granted Defendants’ motion. The trial court found that Pelzer’s Complaint, although
couched as a civil action in replevin, was “merely [an] attempt[] to appeal the
outcome of his misconduct hearing and grievance.” (Trial Ct. Op. at 5.) Therefore,
the trial court concluded that it lacked jurisdiction to review the outcomes of Pelzer’s
misconduct and grievance, citing Bronson v. Central Office Review Committee, 721
A.2d 357 (Pa. 1998). (Id. at 6-7.) Pelzer now appeals to this court.5




       5
         Our scope of review of a trial court’s order granting summary judgment is plenary. County
of Beaver v. Sainovich, 96 A.3d 421, 426 n.5 (Pa. Cmwlth. 2014) (en banc), appeal denied, 112
A.3d 654 (Pa. 2015). We will reverse only where the trial court “committed an error of law or
clearly abused its discretion.” Id.

                                                4
             On appeal, Pelzer asserts that the trial court erred in concluding that it
lacked jurisdiction because Pelzer’s Complaint alleged a valid constitutional claim.
We disagree.


             In Bronson, the Pennsylvania Supreme Court held that Department
decisions involving internal prison operations are beyond the scope of this court’s
original and appellate jurisdiction. 721 A.2d at 358-59. The Bronson Court reasoned
that “internal prison operations are more properly left to the legislative and executive
branches, and . . . prison officials must be allowed to exercise their judgment in the
execution of policies necessary to preserve order and maintain security free from
judicial interference.” Id. at 358. An internal Department decision may be subject to
appellate review only “if an inmate can identify a personal or property interest which
is not limited by Department regulations and which is affected by a final decision of
the Department.”    Lawson v. Department of Corrections, 539 A.2d 69, 71 (Pa.
Cmwlth. 1988) (emphasis added); see Hill v. Department of Corrections, 64 A.3d
1159, 1167 (Pa. Cmwlth. 2013) (noting that the exception to the general prohibition
against judicial review of internal Department decisions is narrow).


             Here, Pelzer failed to allege a personal or property interest that is not
limited by Department regulations. Inmates do not have a right to possess whichever
personal items they choose. See Bronson, 721 A.2d at 359 (“Prison inmates do not
enjoy the same level of constitutional protections afforded to non-incarcerated
citizens.”). Rather, Department directives specify both the quantity and the types of
personal property that an inmate may possess. (See Defs.’ Summ. Judg. Mot., Exs.
C-E.) Section 3(B)(9) of DC-ADM 815 provides that “[a]n inmate may not exceed
the property limits established by the Department” and that any excess property “may

                                           5
be shipped out at the inmate’s expense or destroyed.” (Id., Ex. E.) Thus, because
Department directives expressly limit an inmate’s possession of personal property,
Pelzer cannot assert a constitutional claim based on the Department’s application of
its internal policy. See Bronson, 721 A.2d at 359 (“Even if [Bronson] had invoked
the court’s original jurisdiction by attempting to color the confiscation of his clothing
as a violation of his protected constitutional property rights, his claim would fail.”).


                Pelzer asserts that he properly raised a cognizable constitutional claim
because the Complaint alleged that Defendants’ “loss and destruction of [Pelzer’s]
property” violated his due process rights under the Pennsylvania and United States
Constitutions. (Compl. ¶¶ 17-19.) We cannot agree. Pelzer’s Grievance No. 346908
proceeded through each level of the Department’s internal appeals process.6 In the
final administrative appeal, the Chief Grievance Officer determined that Pelzer had
discarded five boxes of his property in order to comply with the Department’s
property limitation policy. (Defs.’ Summ. Judg. Mot., Ex. I.) Thus, although Pelzer
baldly asserts a due process violation, he is actually contesting the factual findings
resolved via the Department’s internal grievance process, which is beyond the scope
of both this court’s and the trial court’s jurisdiction. See Bronson, 721 A.2d at 358-
59; Brown v. Department of Corrections, 913 A.2d 301, 305 (Pa. Cmwlth. 2006)

       6
           Our court has explained the prisoner grievance system as follows:

       The Department maintains a prisoner grievance system[,] which allows prisoners to
       seek review of problems [that] they experience during their period of incarceration.
       [Under that] system, a prisoner files an initial grievance with the prison staff. He [or
       she] can then appeal that decision to the superintendent of the prison and, as a final
       appeal within the Department, a prisoner may appeal the grievance to the chief
       grievance officer of the Department.

Iseley v. Beard, 841 A.2d 168, 170 n.5 (Pa. Cmwlth. 2004).

                                                  6
(stating that the jurisdictional limitations recognized in Bronson also apply to the
courts of common pleas).


             Accordingly, we affirm.




                                       ___________________________________
                                       ROCHELLE S. FRIEDMAN, Senior Judge


Judge Cosgrove did not participate in the decision of this case.




                                           7
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Caine Pelzer,                          :
                                       : No. 2050 C.D. 2015
                         Appellant     :
                                       :
                  v.                   :
                                       :
Property Officer Pry, C01,             :
Property Officer Jenkins, C01,         :
John Doe 1, John Doe 2,                :
John Doe 3 Security Officer,           :
John Doe 4 Security SGT                :


                                     ORDER


            AND NOW, this 12th day of August, 2016, we hereby affirm the
September 28, 2015, order of the Court of Common Pleas of Clearfield County.




                                       ___________________________________
                                       ROCHELLE S. FRIEDMAN, Senior Judge